Citation Nr: 0729791	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an increased rating for post-traumatic 
stress disorder with secondary alcohol abuse and major 
depressive disorder, currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  While on appeal, in a rating decision 
in May 2005, the RO increased the rating to 50 percent for 
post-traumatic stress disorder and recharacterized the 
disability to include secondary alcohol abuse and major 
depressive disorder.  


FINDINGS OF FACT

1. Bilateral hearing loss was not affirmatively shown to have 
been present in service; bilateral sensorineural hearing loss 
was not manifest to a compensable degree within one year of 
separation from service; and bilateral hearing loss, first 
documented after service beyond the one-year presumptive 
period for sensorineural loss, is unrelated to an injury or 
event of service origin. 

2. Tinnitus was not affirmatively shown to have been present 
in service; and tinnitus, first documented after service, is 
unrelated to an injury or event of service origin. 

3. Post-traumatic stress disorder with secondary alcohol 
abuse and major depressive disorder does not more produce 
occupational and social impairment with deficiencies in most 
areas, such as work and family relations, judgment, thinking, 
or mood, under the General Rating Formula for Mental 
Disorders and the symptoms associated with the diagnosis of 
post-traumatic stress disorder under DSM-IV also do not more 
nearly approximate or equate to the next higher rating under 
the General Rating Formula for Mental Disorders.  



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss as a chronic 
disease may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006). 

3. The criteria for a rating higher than 50 percent for post-
traumatic stress disorder with secondary alcohol abuse and 
major depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003 and in August 2005.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease in service or event in service, causing 
injury or disease or evidence of current disability; evidence 
of current disability, and evidence of a relationship between 
the current disability and the injury, disease, or event in 
service.  The veteran was also notified of the evidence 
needed to substantiate the claim for increase, namely, that 
the disability had increased in severity.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the provision for the 
effective date of the claims, that is, the date of receipt of 
the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence in support of his claims after the 
content-complying VCAA notice and the claims were 
readjudicated as evidenced by the statement of the case, 
dated in September 2005.  As the timing error did not affect 
the essential fairness of the adjudication of the claims, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

To the extent that the VCAA notice did not include the degree 
of disability assignable on the claims of service connection, 
as the claims of service connection are denied, no disability 
rating can be awarded as a matter of law and therefore there 
is no possibility of any prejudice to the veteran with 
respect to the timing error as to degree of disability 
assignable.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007). 

As to the degree of the disability for the claim for 
increase, at this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim, and any 
deficiency as to VCAA compliance is not prejudicial to the 
claim. Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and VA records, and has afforded the veteran 
VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, sensorineural 
hearing loss is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of establishing service connection for 
hearing loss, hearing loss is defined as impaired hearing 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Factual Background 

Service medical records, including the July 1967 entry and 
March 1969 separation examinations, contain no complaint, 
finding, history, or treatment of hearing loss or tinnitus.  

After service, while the claims file contains medical records 
dating back to 1976, including April 1976 and July 1986 VA 
examinations, the record is silent for any complaint, 
diagnosis, or treatment of bilateral hearing loss or tinnitus 
until the time of the veteran's September 2003 VA audiology 
examination.  At that time, the veteran was diagnosed with 
bilateral hearing loss, sensorineural-type, as defined by 38 
C.F.R. § 3.385 as well as with tinnitus.  As for the etiology 
of the veteran's bilateral hearing loss and tinnitus, after a 
review of the record and an examination of the veteran, the 
VA examiner expressed the opinion that it was not at least as 
likely as not that the bilateral hearing loss and tinnitus 
were the result of noise exposure the veteran suffered while 
in military service.  

Analysis 

On the basis of the service medical records, bilateral 
hearing loss as defined by 38 C.F.R. § 3.385 and tinnitus 
were not affirmatively shown to have been present coincident 
with service.  In fact, bilateral hearing loss and tinnitus 
were not diagnosed until 2003. 

Moreover, because bilateral hearing loss and tinnitus were 
not noted or observed during service as evidenced by the 
service medical records and as there is otherwise no other 
evidence contemporaneous with service of bilateral hearing 
loss or tinnitus, the principle of continuity of 
symptomatology does not apply.  Savage v. Gober, 10 Vet. App. 
488, 496-97 (1997).

After service, bilateral hearing loss, sensorineural-type, 
was first documented on VA examination in 2003, more than 20 
years after service and therefore well beyond the one-year 
presumptive period for manifestation of hearing loss, 
sensorineural-type, as a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of bilateral hearing loss and tinnitus after service under 38 
C.F.R. § 3.303(d), there is no favorable medical evidence of 
an association or link between the current bilateral hearing 
loss and tinnitus and service.  Rather the medical evidence 
of such a relationship opposes the claims as the VA examiner 
expressed the opinion that it was not likely that the 
veteran's hearing loss or tinnitus was related to acoustic 
trauma during service.  

Although the veteran asserts that hearing loss and tinnitus 
are the result of noise exposure during service, where as 
here the determination of service connection involves a 
question of medical causation, competent medical evidence is 
required to substantiate the claims because a lay person is 
not competent to offer an opinion as to medical causation as 
a lay person is not qualified through education, training, or 
experience to offer such an opinion.  38 C.F.R. 
§ 3.159(a)(1). 

As a layperson, the veteran is not competent to offer an 
opinion on a question involving medical causation, and 
consequently his statements do not constitute favorable 
evidence to substantiate the claims.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings on a question involving medical 
causation and as the VA examiner expressed the opinion that 
it was less likely than not that bilateral hearing loss and 
tinnitus were related to service, which evidence is not 
contradicted, the preponderance of the evidence is against 
the claims, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Rating Principles 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

The criteria for rating post-traumatic stress disorder found 
at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence 
considered in determining the level of impairment from post-
traumatic stress disorder under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
VA must also consider all symptoms that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

The post-traumatic stress disorder with secondary alcohol 
abuse and major depressive disorder is currently rated 50 
percent disabling under 38 C.F.R. § 4.130, the General Rating 
Formula for Mental Disorders, Diagnostic Code 9411.  

The criteria for the next higher rating, 70 percent, are: 
occupational and social impairment, with deficiencies in most 
areas, such as work and family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  A GAF score 
of 31 to 40 represents major impairment in several areas, 
such as work or family relations (e.g. unable to work).  
A score from 41 to 50 represents serious impairment in social 
or occupational (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 represents moderate difficulty in social or 
occupational (e.g., few friends, conflicts with peers or co- 
workers).  A score of 61 to 70 represents some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  




Factual Background

On evaluation in July 2004 at a Vet Center, the examiner 
reported that the veteran's symptoms of post-traumatic stress 
disorder included flashbacks, nightmares, avoidance and 
numbing, sleep disturbance, hypervigilance, and startle 
reaction.  The Global Assessment of Functioning (GAF) score 
was 40. 

VA records, dated from August 2003 to September 2004, show 
that the veteran was on medication for post-traumatic stress 
disorder and that he was working and enjoying his work.  
There was no evidence of suicidal ideation, obsessional 
rituals which interfered with routine activities, illogical 
speech, near-continuous panic, depression affecting the 
ability to function independently, impaired impulse control; 
spatial disorientation, neglect of personal appearance and 
hygiene, or difficulty in adapting to stressful 
circumstances, including at work.  

As for occupational history, it was noted that the veteran 
has been working the same job for 11 years and he liked his 
job.  Socially, it was noted that the veteran was currently 
married for 15 years.  He also reported that he had children 
and step-children who lived with him.  The GAF scores were 
75. 

On VA psychiatric examination in September 2003, the veteran 
complained of problems with nightmares, which were severe 
around the 4th of July.  He stated that has been employed for 
20 years.  As for social history, it was noted that the 
veteran was married and he had one daughter and two step-sons 
at home. 

On examination, the veteran was described as casually 
dressed, fully oriented, had no deficits in language 
function, had no current suicidal ideation, and did not 
suffer from hallucinations or delusion.  He did have a 
serious problem concentrating.  The examiner reported that 
post-traumatic stress disorder caused moderate emotional and 
occupational impairment.   The GAF score due to post-
traumatic stress disorder was 70 and the overall GAF score 
taking into account alcohol abuse was 65.  



On VA examination in March 2005, the veteran complained of 
problems with sleep, crying spells, suicidal thoughts two to 
three times a week but with no attempts, depression, 
inability to enjoy himself, low energy, and irritability.  As 
for occupational history, it was noted that the veteran 
continued to work at his job of 14 years.  The veteran 
characterized his marriage as good and he stated that he had 
a 15 year old child living at home.  He stated that he lost 
his drinking buddies and he does not have many friends or 
socialize very much.  He did say that he talked with his two 
step sons. 

On examination, adverse symptomatology was limited to 
speaking with a low tone, a very flat affect, brief and 
abrupt speech, a note of irritability in his voice, and 
suicidal ideation without a plan.  Otherwise, he was casually 
dressed and he showed no signs of psychosis, delusions, or 
hallucinations.  He maintained cause and affect thinking, 
used language abstractly, and he did not have homicidal 
ideation.  He was able to estimate the passage of time, his 
memory was intact, and his judgment was adequate.  The GAF 
score due to post-traumatic stress disorder was 54 and 
combined GAF score due to post-traumatic stress disorder, 
alcohol dependence, and depression was 52.  The examiner 
stated that despite treatment the veteran remained 
symptomatic with suicidal ideation. 

Analysis

On the basis of the evidence of record, the criteria for the 
next higher rating, have not been demonstrated, namely, 
obsessional rituals, illogical speech, near-continuous panic, 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or the inability to establish and 
maintain effective relationships.  



The symptoms that have been shown are problems with 
concentration, a very flat affect, irritability, social 
isolation, and suicidal ideation.  

Although the veteran does have suicidal ideation, which is 
one symptom of a 70 percent rating, deficiencies in 
occupational and social impairment at work and in family 
relations due to such symptoms as obsessional rituals, 
illogical speech, near-continuous panic, depression affecting 
the ability to function independently, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships have not been demonstrated.  

As for symptoms associated with the diagnosis of post-
traumatic stress disorder, but not listed in Diagnostic Code 
9411, namely, flashbacks, nightmares, avoidance and numbing, 
sleep disturbance, hypervigilance, and startle reaction, 
these symptoms are not the equivalent to the level of 
occupational and social impairment with deficiencies in the 
areas of work and family relations, judgment, thinking, or 
mood required for a 70 percent rating. 

As for GAF scores, the scores range form 40 to 75, but most 
recently on VA examination in March 2005, the combined GAF 
score was 52.  A score of 51 to 60 represents moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co- workers).  There is no 
evidence that the veteran is unable to keep a job or unable 
to work, which equate to GAF scores of 50 or below, as he is 
currently working and has been for the same employer for 20 
years.  And deficiencies in work performance or in family 
relations are not shown as the veteran has been married for 
over 15 years and he has described his marriage as good. 





Taking into account all the evidence and for the above 
reasons, the preponderance of the evidence is against a 
rating higher than 50 percent for post-traumatic stress 
disorder with secondary alcohol abuse and major depressive 
disorder, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

A rating higher than 50 percent for post-traumatic stress 
disorder with secondary alcohol abuse and major depressive 
disorder is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


